DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-12, 14-17, 19-21 have been presented for examination based on the application filed on 4/29/2022.
Claims 3, 13 and 18 are cancelled.
Claim 21 is new.
Claims 1-2, 4-12, 14-17, 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process/mathematical concept (Abstract idea).
Claims 1-2, 4-12, 14-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB No. 20140114885 A1 by Han; Lu-Sha et al., in view of US PGPUB No. 20190102840 A1 by Perl; Andri et al., further in view of US PGPUB No. 20180229723 by Jiang; Zhen et al. 
This action is made Final.
----- This page is left blank after this line -----

Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.9:
Rejections under 35 U.S.C. §101
…
Training of a neural network as been found to be patent eligible subject matter (not an abstract idea) when recited in sufficient detail as now set forth in claim 1. See, e.g., MPEP §2106.04(a)(1).

(Response 1) MPEP §2106.04(a)(1) recites:
vii. a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set.

As seen from the exemplar claim language the training a neural network is done in context of facial detection, where each claimed step integrates the training into a practical application (facial detection). No such practical application is claimed in the independent claims and newly added dependent claim 21 is merely includes the application as field of use, not showing how the generic neural network training is integrated into creating a model for controlling a vehicle and then how that model is used to control the vehicle. For at least the above reasons the claim remains patent ineligible under this statute.
(Argument 2) Applicant has argued in Remarks Pg.10-11:
Rejections under 35 U.S.C. §103…

(Response 2) Applicant arguments in view of amendment are considered and new ground of rejection is presented. Han (used previously) appears to teach the most of the limitation (Gaussian Process with Radial Function in [0078]).  Jiang (Fig.3) prior art teaches Gaussian Process as Response-Surface Model in the field of vehicle control modeling. See specific mapping below.
----- This page is left blank after this line -----
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 recites a “…computer-readable storage medium having instructions stored therein…” that perform various functions. Claim 11-16 are rejected under 35 USC 101 as claim 11 (& dependent claims 12-15) do/does not fall under four categories of patent eligible subject matter. The specification [0085] recites:
[0085] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Such a recitation provides non-limiting example with possibilities, although it excludes signal per se. Thus, the broadest, reasonable interpretation of “computer-readable storage medium” in view of specification may encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101. The examiner suggests amending the claim to recite “non-transitory” computer-readable storage medium, to ascertain that none of the examples include any signal per se medium (omitted in “such as” clause). Dependent claims 12-15 are rejected with similar rationale as claim 11 and not for curing its deficiency.	
Claims 1-2, 4-12, 14-17, 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process/mathematical concept without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 10 & 16:
Step 1: the claims 1, 10 and 16 are drawn to a method, apparatus and system respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 16 as representative, however analysis is applicale to claim 1 & 11 as well. The claim 16 limitations recite (bolded for abstract idea identification): 
Claim
Step 2A Prong 1 analysis
An apparatus comprising: 
a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to: 

obtain a plurality of datasets, each dataset including simulation parameters, time series data and a label, wherein the time series data represents a simulation status for each time step and the label represents a simulation result; 

learn a metric of the simulation parameters of at least two datasets of the plurality of datasets, wherein the metric imitates the similarity of time series data of the at least two datasets; 

train a model for predicting the label for simulation parameters using a Gaussian process as a response-surface model to map simulation parameters to labels using a radial basis function kernel based on the metric.
Addressed under step 2A prong 2 & 2B.







Addressed under step 2A prong 2 & 2B.






This is abstract idea, specifically directed to mental step of observing and evaluating (the obtained dataset) to form a judgement (metric).
This may also be considered as mathematical concept in view of specification [0037]-[0043].

This is abstract idea for being mathematical concept in view of specification [0044]-[0045] at least. The addition of details of the mathematical function used remains an exercise in data processing using mathematical concept. See Additional comment under step 2A Prong 2.


Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper, as they are generically recited and do not require any complex details as disclosed in specification. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components (processor and computer readable medium). Further the limitation may also be are mathematical concept (according to MPEP 2106.04(a)(2)) related computation of metric (weight values) and then using it to train a model (mathematical model as mapped above in specification). Also the mathematical concepts disclosed may also be performed in the mind or with the aid of pencil and paper. The method (claim 1) and product (claim 11) claims may also be rejected similarly. See MPEP 2106.04(a)(2)III D.
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to perform the claimed functions, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f). Even if the limitation “…using a Gaussian process as a response-surface model to map simulation parameters to labels using a radial basis function kernel based on the metric” is considered as additional element, the additional element does not integrate the abstract idea into a practical application (as not practical application is claimed), detailing how the data from the practical application field is integrated into mathematical concept such that it improves the technological field. Claims 11 and 16 are rejected likewise.
The claim 16 additionally recites 
obtain a plurality of datasets, each dataset including simulation parameters, time series data and a label, wherein the time series data represents a simulation status for each time step and the label represents a simulation result;  

This step amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or a programmable circuitry; and one or more computer readable mediums to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Further the obtaining data step amounts to extra-solution activity of gathering data for use in the claimed process.  See MPEP 2106.05(g). Therefore none of the steps qualify as "significantly more" when recited in a claim with a judicial exception. The claims 1 & 10 recite similar limitation and are also therefore considered to be patent ineligible. The claim does not even claim a field of use let alone improvement in the any specific field (See MPEP 2106.05(h)).
Claims 2, 12 & 17 recite generally recite calculating metric and updating weights, which is considered to mathematical concept and/or mental steps that can be performed with pencil and paper/generic computer as means to perform calculation. See MPEP 2106.04. The claim does not disclose any field of use or state it is improvement in the functioning of a computer.
Claims 4-6, 14 and 19 recite determining new simulation parameters that maximize (minimize) the label predicted by the model further detailing the algorithm and add merely to abstract idea/mathematical concept (See specification [0048]-[0051]) as claimed in claim 1, 10 & 16 respectively. The claims do not disclose any additional limitations that integrate the judicial exception into practical element.
Claims 7, 15 and 20 recite determining new simulation parameters by using the model; performing a simulation for the new simulation parameters to obtain new time series data and a new label for the new simulation parameters; and adding a new dataset including the new simulation parameters, the new time series data and the new label to the plurality of datasets further detailing the algorithm and add merely to abstract idea/mathematical concept (See specification [0048]-[0051]) as claimed in claim 1, 10 & 16 respectively. The claims do not disclose any additional limitations that integrate the judicial exception into practical element.
Claims 8 further adds wherein the simulation parameters represent initial parameters of at least two vehicles, and the time series data represents reacting results of the at least two vehicles during movements of the at least two vehicles pertaining to defining the variables in context of an application, and add merely to abstract idea as claimed in claim 1. This represents defining a field of use and does not overcome the judicial exception. See MPEP 2106.05(g) & (h). The claims do not disclose any additional limitations that integrate the judicial exception into practical element. 
Claims 9 further recite further details of the label, and at best contribute to the algorithm of computing a label (a number/value) -- -which remains an abstract idea. Further recitation of collision, is at best field of use as recited in MPEP 2106.05(h). The claims do not disclose any additional limitations that integrate the judicial exception into practical element. 
Claim 10 further recites the data is related to automated driving which is additional element, however it is merely defining the source of data and at best field of use(See MPEP 2106.05(h)) /extra-solution activity (See MPEP 2106.05(g)) as it does not lead to improvement in functioning of a computer or technology or technical field (See MPEP 2106.05(a)).
Claim 21 (New) further comprising controlling an automated driving vehicle using the trained model, however it is at best field of use(See MPEP 2106.05(h as it does not lead to improvement in functioning of a computer or technology or technical field (See MPEP 2106.05(a)) and does not show how the model is actually used to control the vehicle. 
----- This page is left blank after this line -----





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4-12, 14-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB No. 20140114885 A1 by Han; Lu-Sha et al., in view of US PGPUB No. 20190102840 A1 by Perl; Andri et al., further in view of US PGPUB No. 20180229723 by Jiang; Zhen et al. 
Regarding Claims 1, 11 & 16 (Updated 6/14/2022)
Han teaches a computer-implemented method  (For claim 1 Han : Fig.10 & [0081]-[0090]) , a computer program product including one or more computer readable storage mediums (For claim 11, Han : Fig.10 elements 1006, 1014) collectively storing program instructions that are executable by a processor or programmable circuitry (Han : Fig.10 element 1004) to cause the processor or programmable circuitry to perform operations (Han : Fig.10 & [0081]-[0090]), or an apparatus (For claim 16 Han : Fig.10 & [0081]-[0090]) comprising: a processor or a programmable circuitry (Han : Fig.10 element 1004); and one or more computer readable mediums (For claim 11, Han : Fig.10 elements 1006, 1014) collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to/comprising: obtaining a plurality of datasets (Han: [0046]-[0050] real and simulated traffic data for specified time period for each vehicle using para extraction component 306) , each dataset including simulation parameters (Han: [0050] "... the parameter extraction component 302 can determine traffic parameters including, but not limited to, the average vehicle speed, traffic volume and vehicle time occupancy. As an example, traffic parameters, such as average vehicle speed v (m/s), traffic volume f (veh/s), time occupancy s, travel time t (s),...") , time series data  (Han : [0049] measurement done for the duration and at intervals (e.g. one minute) as shown in [0050][0058][0080]) and a label (Han: as traffic state at least in [0046] [0051] and elsewhere, with examples as "... As an example, road traffic can be classified into different states such as (but not limited to) unimpeded, busy,
and congested....") , wherein the time series data represents a simulation status for each time step  (Han : as interaction between vehicles [0051] "... Further, the traffic state detection component 102 can detect a busy state, when the traffic is still within steady flow range, however the interaction between vehicles is larger and/or the speed of a vehicle is constrained by other vehicles...." [0057] "... According to an aspect, fusion of multiple classifiers with different training set or at multiple instants in a short period of time can further improve the detection accuracy...") and the label represents a simulation result (Han: [0046][0051] as traffic state) ; learning a metric of the simulation parameters of at least two datasets of the plurality of datasets (Han: [0053] teaches learning as training the SVM/MLP showing 1730 total data samples) , wherein the metric imitates  (Han: [0054] See parameter C and y (gamma).) ; and training a model for predicting the label for simulation parameters using a Gaussian process  the metric (Han: [0029][0058], Fig.9 & [0078]-[0080]; e.g. [0078] states "...In one aspect, during the training of the SVM classifier, four kernel functions (linear, polynomial, Gaussian radial basis, and/or sigmoidal function) are tried, and cross-validated to determine optimal parameters. The Gaussian radial basis function can be selected as the optimal kernel function....").
Although Han teaches similarity with as metric C and gamma between data sets while training the SVM (Han: [0054] "... The penalty parameter C>0. A larger C implies a less emphasis on the outliers...."), Han does not explicitly teach the metric imitates the similarity of time series data of the at least two datasets.
	Perl teaches the metric imitates (Perl: [0091]-[0092] ) 

    PNG
    media_image1.png
    621
    764
    media_image1.png
    Greyscale

Han and Pearl do not explicit teach a Gaussian process as a response-surface model.
Jiang teaches a Gaussian process as a response-surface model  (Jiang: [0061]-[0066] "... [0066] In some embodiments, the Gaussian process regression (GPR) is used as the SRSM [stochastic respond surface model]  method, because it is not restricted to any specific functional forms and can deal with the noisy experimental data....").


It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Perl to Han as Perl’s teaching has an advantage, namely the inventive system allows for providing a system for maneuver detection-based risk scoring. Maneuvre detection-based scoring and vehicle safety (ADAS, active and passive safety) constitute a key differentiator for developing an operatable risk-transfer structure (Perl: [0019]). Additional motivation to combine would have been that Perm employs the similarity detection which is save in the parameter sets and would be similar for the training set data metric for the Han, which is also using the SVM/MLP based detection (Han: [0005]-[0009]). Further motivation would be that Han and Perl are analogous art in the field of vehicle driving pattern detection using neural network (Perl: [0018][0060]; Han: [0028]-[0033]) to the instant invention. 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jiang to Perl & Han as Jiang’s teaching has an advantage that its disclosed Gaussian process regression (GPR) is used as the SRSM [stochastic respond surface model]  method, because it is not restricted to any specific functional forms and can deal with the noisy experimental data (Jiang: [0066]) which complements the teaching of Han (Han having unclassified data regions and This [Gaussian kernel based SVM classifier] method can reduce the unclassified region of basic classifiers, and improve the classification accuracy). Further Jiang and Perl are also analogous art to the claimed invention (See new dependent claim 21) which are both directed to controlling an automated driving vehicle using the trained model (Jiang: Fig.3 [0048]-[0052]; Perl: Abstract – modeling the driving behavior).
Regarding Claims 2, 12 and 17
Han teaches wherein the metric is calculated based on a difference of simulation parameters of the at least two datasets and a set of weights (Han: [0031] & [0055] ) , and the learning updates the set of weights to imitate the similarity of time series data of the at least two datasets  (Han: [0067]-[0072] different weights based on accuracy(understood as similarity between the data)) . Claims 12 and 17 represent similar limitations and are rejected similarly as claim 2. 
Regarding Claims 3, 13 and 18 (Cancelled)
Regarding Claims 4, 14 and 19
Han teaches further comprising determining new simulation parameters that maximize the label predicted by the model (Han: [0067]-[0072] showing maximizing different labels See Table 2-4; New data could be other factors like lane condition, traffic lights etc. as in [0075]-[0076]). Claims 14 and 19 represent similar limitations and are rejected similarly as claim 4.
Regarding Claim 5
Han teaches further comprising determining new simulation parameters that minimize the label predicted by the model (Han: [0033] as minimizing the error for the prediction New data could be other factors like lane condition, traffic lights etc. as in [0075]-[0076]; Han teaches 1730 training sets (more than 2 sets), and then 1440 evaluation/test samples as seen in Table 2 in [0069], for determining state (traffic state)).
Regarding Claim 6
Han teaches further comprising determining new simulation parameters by selecting the new simulation parameters from at least two sets of candidate simulation parameters (Han teaches 1730 training sets (more than 2 sets), and then 1440 evaluation/test samples as seen in Table 2 in [0069], for determining state (traffic state)).
Regarding Claims 7, 15 and 20
Han teaches determining new simulation parameters by using the model; performing a simulation for the new simulation parameters to obtain new time series data and a new label for the new simulation parameters; and adding a new dataset including the new simulation parameters, the new time series data and the new label to the plurality of datasets (Han teaches 1730 training sets (more than 2 sets), and then 1440 evaluation/test samples as seen in Table 2 in [0069], for determining state (traffic state); the process is detailed in Fig.6-9 where SVP+MLP is trained and then utilized with different data sets; Citations in Han from claim 1 are incorporated as performing each step likewise with different data). Further it should be noted that simply duplicating data (not the methodology) is simply duplication of parts as in In re Harza, and does not make the limitation non-obvious. Claims 15 and 20 represent similar limitations and are rejected similarly as claim 7.
Regarding Claim 8
Han teaches wherein the simulation parameters represent initial parameters of at least two vehicles (Han: [0050]-[0051] "... In one aspect, the traffic state detection component 102 can detect an unimpeded state when the traffic is in the range of free flow and steady flow. For example, each vehicle is independent of other vehicles in a traffic stream and has a high degree of freedom (e.g., above
a predefined criterion) to select the desired speed...."; [0050] various initial & continuing parameter) , and the time series data represents reacting results of the at least two vehicles during movements of the at least two vehicles (Han: [0050]-[0051] "... Further, the traffic state detection component 102 can detect a busy state, when the traffic is still within steady flow range, however the interaction between vehicles is larger and/or the speed of a vehicle is constrained by other vehicles....").
Regarding Claim 9
Han teaches wherein the determining includes determining the new simulation parameters that cause the model to predict a label representing a multi-reacting collision (Han: [0076] "... For example, the traffic state can be utilized by traffic guidance and/or management systems to control traffic flow and/or prevent accidents....", preventing collision/accident would require predicting/foreseeing the accident.).
Regarding Claim 10
Perl teaches wherein the at least two vehicles include an automated driving vehicle, and the performing of the simulation includes simulating behaviors of the automated driving vehicle (Perl: [0060] as ADAS (advanced driver assistance systems) being the automated driving).

Regarding Claim 21 (New)
Jiang teaches further comprising controlling an automated driving vehicle using the trained model (Jiang: Fig.3 [0048]-[0052]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
----- This page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Tuesday, June 14, 2022